Citation Nr: 0105063	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a right 
patella fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1996 rating 
decision, in which the RO denied the veteran's increased 
rating claim for residuals of a right patella fracture 
(hereinafter, right knee disability).  The disability was 
evaluated at that time as 10 percent disabling, with an 
effective date from October 1967.  The veteran filed an NOD 
that same month, October 1996, and the RO issued an SOC in 
November 1996.  The veteran filed a substantive appeal in 
December 1996.  In February 1997, the veteran testified 
before a Hearing Officer at the VARO in Boston.  In a July 
1997 Supplemental Statement of the Case (SSOC), the RO 
increased the veteran's disability rating to 20 percent, 
effective from May 1996.  Additional SSOC's were issued in 
April 1999 and July 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A VA Medical Center (VAMC) Brockton/West Roxbury treatment 
record, dated in October 1996, noted the veteran receiving 
a Lidocaine/Depo-Medrol injection into his right knee, and 
the physician noted that the veteran would eventually need 
a total knee replacement.  

3. On VA examination in March 2000, the veteran was noted to 
suffer from status post dislocation of the right patella 
with osteochondral fracture of the distal pole of the 
patella, as well as secondary traumatic arthritis.  

4. There is an approximate balance of positive and negative 
evidence as to whether the veteran's right knee disability 
demonstrates a severe degree of impairment.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for an evaluation of 30 percent 
for his right knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.59, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in December 1966, an arthrotomy was performed on the 
his right knee, for an osteochondral fracture in the inferior 
third of the right patella.  The veteran's post-operative 
course was noted as uneventful, and he was reported to have 
been rehabilitated satisfactorily with physical therapy.  

In October 1967, following his release from service, the 
veteran was service connected for a right knee disability, 
and awarded a 10 percent disability rating.  A subsequent VA 
examination in March 1969 reflected the veteran's complaints 
of right knee instability, with chronic clicking and 
irritation when he walked.  On VA examination in November 
1974, the veteran's right knee was noted to exhibit full 
flexion and extension with no instability.  The examiner 
reported that there was increased mobility of the right 
patella as compared to the left, with definite crepitation 
through the full range of motion of the right knee.  

In January 1981, the veteran again underwent a VA 
examination.  He reported that, upon awakening in the 
morning, he was unable to bend his right knee.  In addition, 
he indicated that his right knee would give out after walking 
any distance, the knee swelled if he was on his feet for any 
length of time, and that, because of pain in the right knee, 
he had to limit his activities.  Radiographic studies of the 
right knee revealed minimal spurring of the medial articular 
margins of the tibia and femur, which were noted to be 
consistent with a status post medial meniscectomy.

On VA examination in December 1993, the veteran reported that 
he had been unable to work for the past two years as a cook 
because of increasing problems with his right knee.  Clinical 
evaluation revealed a full range of motion of the knee, but 
motion was accompanied by crepitus.  Furthermore, there was 
pain and crepitus on ballottement of the patella, and there 
were osteophytes palpable at the medial joint line.  A 
radiographic study of the right knee revealed minimal 
degenerative spurring and moderate-size right joint effusion.  

During a subsequent VA examination in July 1996, the veteran 
reported that he had continuing pain in his right knee, that 
the knee was occasionally unstable, and that he was unable to 
do any running or jogging.  Clinical evaluation revealed a 
full range of motion with marked crepitus upon flexion.  The 
examiner noted that there was no apparent ligamentous injury, 
and no signs of instability.  A radiographic study revealed 
patellofemoral joint degenerative changes.  

In February 1997, the veteran testified before a Hearing 
Officer at the VARO in Boston.  He reported that his right 
knee disability had resulted in him being unable to pursue a 
living as a cook because he was unable to stand for long 
periods.  The veteran testified that his right knee sometimes 
gave out three or four times a week due to locking, and that, 
the first thing in the morning, the knee was stiff and tight.  
In addition, he stated that his knee clicked and popped all 
the time, and that it swelled when he was active.  The 
veteran also reported that he had been told that he was in 
need of a total knee replacement, but that his age currently 
precluded such a procedure.  With respect to treatment, the 
veteran indicated that he took Advil and Tylenol to help 
relieve the pain.  

Thereafter, the RO received VAMC Brockton/West Roxbury 
treatment records, dated from June 1996 to May 1997.  These 
records noted the veteran's complaints and treatment for his 
right knee disability.  In particular, an October 1996 
treatment record noted the veteran as having undergone 
therapeutic injections (1% Lidocaine/ 40 mg Depo-Medrol) into 
his right knee.  Range of motion was reported as 0-95/ 100 
degrees.  The physician also reported that the veteran would 
eventually need a total right knee replacement.  A treatment 
record, dated in April 1997, noted the veteran's complaints 
of significant right knee pain, with increased locking and 
catching-type symptoms.  On clinical evaluation, there was 
diffuse crepitation on range of motion, which was noted as 0-
130/135 degrees.  There was no anterior/ posterior or 
varus/valgus stressing, and McMurray's test was positive, 
with significant pain.  A radiographic study revealed 
degenerative changes in the lateral, medial, and 
patellofemoral compartments.  

In February 1998, the RO received VAMC Brockton/West Roxbury 
medical records, some duplicative, dated from June 1996 to 
January 1998.  In particular, a July 1996 treatment record 
noted the veteran's complaints of right knee pain on 
movement.  

In October 1998, the RO received additional VAMC 
Brockton/West Roxbury medical records, dated from September 
1996 to June 1998.  In particular, a January 1998 treatment 
record noted that the veteran had turned down a right knee 
arthroscopy.  Additionally, the veteran was noted to have 
reported that he suffered from a great deal of right knee 
pain, and that this was relieved by NSAIDs (non-steroidal 
anti-inflammatory drugs), and physical therapy.  

In March 2000, the veteran underwent VA medical examination.  
He complained that his right knee cracked, swelled, and gave 
out on him occasionally.  He further reported that he was 
unable to walk any distance because of pain and swelling, and 
found it difficult going up and down stairs.  The examiner 
noted that there was a history of a subluxing patella, and 
that this was a result of a dislocated right patella.  It was 
further noted that the dislocated patella had apparently been 
corrected through surgery.  On clinical evaluation, there 
were obvious osteophytes at the joint margins, particularly 
the medial joint margins.  Range of motion was from 0 to 100 
degrees, at which point the veteran complained of pain.  
Motion was accompanied by a cracking crepitus and snapping 
noises.  McMurray's test was negative, and the patella 
appeared to be stable, although it was slightly hypermobile.  

The examiner's impression was dislocation of the right 
patella with osteochondral fracture of the distal pole of the 
patella, status post surgery with probable removal of the 
osteochondral fragment and realignment of the patella.  It 
was also noted that the veteran suffered from secondary 
traumatic arthritis.  The examiner further noted that the 
predominant disability was musculoskeletal, not 
psychological.  

The veteran underwent a VA mental disorders examination later 
that month, March 2000.  The examiner reported that there was 
no evidence of any psychological disorder from the veteran's 
history, and that no psychological factors could be found 
that would affect the veteran's knee problem.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, we find that the 
RO's development action has generated sufficient evidence to 
satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

The RO has assigned a 20 percent evaluation for the veteran's 
right knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, severe recurrent subluxation or lateral 
instability warrants a 30 percent rating, moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating, and a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg to 15 degrees 
is rated 30 percent disabling, and flexion limited to 30 
degrees is rated 20 percent disabling.  Under DC 5261, 
limitation of extension of the leg to 20 degrees warrants a 
30 percent rating, extension limited to 30 degrees warrants a 
40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  Under DC 5262, nonunion of the 
tibia and fibula warrants a 40 percent evaluation.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation, and with moderate knee or 
ankle disability warrants a 20 percent evaluation.  

A review of the evidence reflects that the veteran has 
consistently complained of pain and effusion in his right 
knee with activity.  He has also complained of problems with 
his knee locking and occasionally giving way, causing him to 
fall.  On VA examination in July 1996, the veteran's right 
knee was noted not to exhibit any apparent ligamentous injury 
or instability.  On clinical evaluation in April 1997, there 
was no reported finding of anterior/posterior or varus/valgus 
stressing with respect to the right knee.  McMurray's test 
was positive with significant pain.

During the most recent VA examination in March 2000, the 
veteran complained that his knee occasionally gave out, and 
that he could not walk a long distance without suffering from 
pain and effusion.  Clinical evaluation of the veteran's 
right knee reflected range of motion from 0-100 degrees, with 
cracking crepitus and popping noises.  McMurray's test was 
negative on that occasion.  Radiographic studies revealed 
evidence of degenerative arthritis in the right knee.  In 
addition, treatment records reflected that the veteran had 
received painkiller injections into his right knee.  
Furthermore, it was noted that the veteran would eventually 
need a total right knee replacement.  

The Board is cognizant that, under DC 5258, for dislocation 
of semi-lunar cartilage, with frequent episodes of locking, 
pain, and effusion into the joint, the maximum allowable 
rating is 20 percent.  These criteria appear to describe the 
veteran's current symptomatology, and, based solely thereon, 
the veteran would not warrant an increased rating.  However, 
as noted above, the record also documents the veteran's 
complaints that his right knee locks/catches and gives way on 
occasion.  Furthermore, the degree of severity associated 
with the veteran's right knee disability is such that it 
would necessitate a total knee replacement if the veteran was 
of the appropriate age for such a procedure.  

Under the reasonable-doubt/benefit-of-the-doubt doctrine, 
where we find an approximate balance of positive and negative 
evidence on the merits of the claim, the benefit of the doubt 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Based upon the unique facts of the 
present case, it is our opinion that the evidence places the 
veteran's right knee disorder somewhere between the 20- and 
the 30-percent level of disability, and we will exercise our 
discretion to conclude that his disability places him at 
least in balance as between the two sets of criteria.  
Granting the veteran the benefit of the doubt, the Board 
finds that the veteran's right knee disability is more 
appropriately rated as 30 percent disabling.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7.  That is the highest allowable 
rating under DC 5257.  

The Board has also considered assigning the veteran a higher 
disability evaluation pursuant to Diagnostic Codes 5256, 
5260, 5261, and 5262.  However, there have been no objective 
medical findings of ankylosis of the right knee.  The 
evidence also does not reflect limitation of leg extension to 
30 degrees, or impairment of the tibia and/or fibula.  
Moreover, in this decision, the veteran is being awarded the 
highest disability rating, 30 percent, that would be 
allowable for a disability rating for limitation of leg 
flexion.  Therefore, the other codes are not now applicable.  

In addition, the Board has considered whether the veteran 
would be eligible for an additional and separate disability 
rating for the arthritis of his right knee.  The VA General 
Counsel has issued an opinion concluding that a claimant who 
has arthritis and instability of the knee may be rated 
separately under DC's 5003 and 5257, and that evaluation of 
knee dysfunction under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that such a separate rating must be based upon additional 
disability.  Where a knee disorder is already rated under DC 
5257, the veteran must also exhibit limitation of motion 
under DC's 5260 or 5261 in order to warrant the separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of these 
codes, there is no additional disability for which a rating 
may be assigned. VAOPGCPREC 23-97 (July 1, 1997).  In this 
instance, pursuant to the criteria for a zero percent rating 
under DC 5260 and DC 5261, flexion would have to be limited 
to 60 degrees and extension limited to 5 degrees, 
respectively.  A review of the evidence reflects that, upon 
VA examination in March 2000, range of motion was from 0-100 
degrees.  Therefore, VAOPGCPREC 23-97 is not applicable to 
the veteran's claim.  


ORDER

A 30 percent evaluation for the veteran's right knee 
disability is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.   




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

